Case: l:lB-cv-OO412»SJD-KLL Doc #.' 14-1 Filed: 12/18/18 Page: 1 01‘9 PAGE|D #: 271

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

TAMERA BROWN, et al.,
Case No. ltlS-CV-412

Plaintiffs,
.ludge Susan J` Dlott

v. : Magistrate Judge Karen Litkovitz

CITY OF CINCINNATI, et al.

Defendants.

 

AGREED PROTECTIVE ORDER

 

The parties, by and through their legal counsel, stipulate and agree to the terms of this
Order (“Order”), under Fed.R.Civ.P. 26{c). The parties further agree that the terms of this
Agreed Protective Order shall remain in place until further order of the Court. The Court, having
reviewed the agreement and stipulation of the parties, finds that good cause supports the entry of
such an order and that justice so requires. Accordingly, it is ORDERED:

l. Scope. This stipulated protective order covers all medical and mental health records
produced for any named Plaintiff or Defendant, which have been or Will be produced in
this case. lt also covers officers’ personnel personal information, personal telephone
numbers, and information that may be a security risk. The aforementioned confidential
information is hereinafter collectively referred to as “documents” and shall be subject to
this Order concerning confidential information as set forth below. As there is a
presumption in favor of open and public judicial proceedings in the federal courts, this

Order shall be strictly construed in favor of public disclosure and open proceedings

CE\S€Z lilB-CV-OO412-SJD-KLL DOC #: 14-1 Filed: 12/18/18 Pagei 2 Of 9 PAGE|D #.' 272

wherever possible The Order is also subject to the Local Rules of this Distriet and the
Federal Rules of Civil Procedure on matters of procedure and calculation of time periods.

2. Form and Tirning of Designation. A party may designate documents, as described and
limited in Paragraph 3, as confidential and restricted in disclosure under this Order by
placing or affixing the words “CONFIDENTIAL” on the document in a manner that will
not interfere with the legibility of the document and that will permit complete removal of
the designation Documents shall be designated CONFIDENTLAL prior to or at the time
of the production or disclosure of the documents The CONFIDENTIAL designation does
not mean that the document has any status or protection by statute or otherwise except to
the extent and for the purposes of this Order.

3. Documents Which May be Designated CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER. Any party or non-party may designate documents as
CONFIDENTIAL upon making a good faith determination based in law and fact that the
documents contain information protected from disclosure by the limitations of Paragraph
1, law, or Order of this Court. Public records and other information or documents that are
publicly available may not be designated as CONFIDENTIAL.

4. Depositions. Parties may designate as confidential documents referenced at any
deposition or portion thereof by making such designation on the record at the time of the
deposition lf no confidential designation is made during a deposition, the contents shall
be treated as confidential under this Order until 15 days after receipt of the transcriptl
Within that period, any party wishing to designate all or any portion of the deposition
transcript as confidential shall make the appropriate designation in writing and then serve

that designation by mail upon counsel for all parties. However, if no party orders a copy

Case: 1:18-cv-00412-SJD-KLL Doc #: 14-1 Filed: 12118/18 Page: 3 of 9 PAGE|D #: 273

of the transcript at the time of the deposition or within 5 business days of the deposition,
the contents of the deposition in its entirety shall be treated as confidential up to and until
a copy of the same is ordered.

5. Protection of Coniidential Materiai.

a. General Protections. Documents designated CONFIDENT[AL under this Order
shall not be used or disclosed by the parties, counsel for the parties, or any other
persons identified in 11 5(b) for any purpose Whatsoever other than to prepare for
and to conduct discovery and trial in this action, including any appeal thereof

b. Limited Third-Party Disclosures. The parties and counsel for the parties shall
not disclose or permit the disclosure of any CONFIDENTIAL documents to any
third person or entity except as set forth in the below subparagraphs Subject to
these requirements, the following categories of persons may be allowed to review
documents that have been designated CONFIDENTlAL:

i. Counsel. Counsel for the parties and employees and agents of counsel
who have responsibility for the preparation and trial of the action;

ii. Parties. Parties and employees of a party to this Order, their insurance
carriers, brokers, and their claims investigation and administrative
employees reasonably necessary to the evaluation and administration of
the Claims;

iii. The Court. The court in which this action is pending, and persons
associated with it;

iv. Court Reporters and Recorders. Court reporters and recorders engaged

for depositions;

CaSei 1118-CV-00412-S.JD-K|_L DOC #Z 14-1 Filedi 12/181'18 Pag€i 4 Of 9 PAGE|D #j 274

V.

vi.

vii.

A deponent and his or her attorney, but only during the course of his or
her deposition;

Consultants, Investigators, and Experts. Consultants, investigators, or
experts (hereinafter referred to collectively as “experts”) employed by the
parties or counsel for the parties to assist in the preparation and trial of this
action or proceeding, but only after such persons have completed the
certification contained in Attachment A, Acknowledgment of
Understanding and Agreement to Be Bound; and

Others by Consent. Other persons only by written consent of the
producing party or upon order of the Court and on such conditions as may
be agreed or ordered All such persons shall execute the certification
contained in Attachment A, Acknowledgment of Understanding and

Agreement to Be Bound.

c. Control of Documents. Counsel for the parties shall take reasonable and

appropriate measures to prevent unauthorized disclosure of documents designated

as CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain

the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of l year after dismissal of the action, the entry of

final judgment and/or the conclusion of any appeals arising therefrom

d. Copies. Prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries or descriptions (hereinafter referred to collectively

as "copies”) of documents designated as under this Order, or any individual

portion of such a document, shall be affixed with the designation

Case: 1118-cv~00412-SJD-KLL Doc #: 14-1 Filed: 12/18/18 Page: 5 of 9 PAGE|D #: 275

CONFIDENTIAL if the designation does not already appear on the copy. A]l
such copies shall thereafter be entitled to the protection of this Order. The term
“copies” shall not include indices, electronic databases, or lists of documents
provided these indices, electronic databases, or lists do not contain substantial
portions or images of the text of confidential documents or otherwise disclose the
substance of the confidential information contained in those documents

e. Inadvertent Production. lnadvertcnt production of any document or information
without a designation of “CONFIDENTIAL” shall be governed by Fed. R. Evid.
502. Inadvertent production of any document or information without a
designation of CONFIDENTIAL shall not waive the protections of this Order so
long as such claim is asserted within thirty (30) days of the discovery of the
inadvertent disclosure Following discovery of the inadvertent disclosure, the
disclosing party shall provide within three (3) business days a properly designated
set of such confidential information to the other party, whom shall destroy copies
of the improperly designated documents and certify such destruction to the
disclosing party.

6. Filing of CONFIDENTIAL Documents Under Seal. Any document subject to this
order used at trial, in discovery, in a deposition, expert report, pleading, or in any other
way so as to make it a potentially public record, it shall be so submitted “under seal” with
prior permission of the Court, upon motion and for good cause shown This Protective
Order does not authorize filing protected Materials under seal. No document may be filed

with the Court under seal without prior permission as to each such filing, upon motion

Case: 1:18»cv-OO412-SJD-KLL Doc #: 14-1 Filed: 1218/18 Page.' 6 of 9 PAGE|D #.' 276

and for good cause shown, including the legal basis for filing under seal. See Procrer &
Gambfe C0. v. Bankers Trusf Co., 78 F.3d 219 (6th Cir. 1996).

7. Challenges by a Party to Designation as Coniidential. Any CONFIDENTIAL
designation is subject to challenge by any party or nonparty with standing to object
(hereafter “party”). Before filing any motions or objections to a confidentiality
designation with the Court, the objecting party shall have an obligation to meet and
confer in a good-faith effort to resolve the objection by agreement If agreement is
reached confirming or waiving the designation as to any documents subject to the
objection, the designating party shall serve on all parties a notice specifying the
documents and the nature of the agreement

8. Action by the Court. Applications to the Court for an order relating to any documents
designated CONFIDENTlAL shall be by motion under Local Rule 7.2 and any other
procedures set forth in the presiding judge’s standing orders or other relevant orders.
Nothing in this Order or any action or agreement of a party under this Order limits the
Court’s power to make any orders that may be appropriate with respect to the use and
disclosure of any documents produced or used in discovery or at trial.

9. Use of Contidential Documents or Ini`ormation at Trial. All trials are open to the
public. Absent order of the Court, there will be no restrictions on the use of any document
that may be introduced by any party during the trial. lf a party intends to present at trial
CONFIDENTIAL documents or information derived therefrom, such party shall provide
advance notice to the other party at least five (5) days before the commencement of trial
by identifying the documents or information at issue as specifically as possible (i.e., by

Bates number, page range, deposition transcript lines, etc.) without divulging the actual

Case: lilB-cV-OO412-SJD-KLL Doc #: 14-1 Filed: 12/18,'18 Page: 7 of 9 PAGE|D #: 277

CONFIDENTIAL documents or information The Court may thereafter make such orders

as are necessary to govern the use of such documents or information at trial.

10. Obligations on Conclusion of Litigation.

3.

Order Rernains in Effect. Unless otherwise agreed or ordered, this Order shall
remain in force after dismissal or entry of final judgment not subject to further
appeal

Return of CONFIDENTIAL documents Within thirty (30) days following a
final determination of this litigation, every person or party to whom confidential
information has been furnished or produced shall destroy all copies, and provide
the producing party with counsel’s certification of that destruction This
paragraph includes deposition exhibits, but not attorney notes. This paragraph
does not require any party to return or destroy any information which was filed
with the Court. Return of Documents Filed Under Seal. After dismissal or entry
of final judgment not subject to filrther appeal, the Clerk may elect to return to
counsel for the parties or, after notice, destroy documents filed or offered at trial

under seal or otherwise restricted by the Court as to disclosure

ll. Order Subject to Modif`ication. This Order shall be subject to modification by the Court

on its own motion or on motion of a party or any other person with standing concerning

the subject matter.

12. No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery Nothing

herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL by counsel or the parties is subject to

CaSeZ lilB-CV»OOdl2-S.JD-KLL DOC #I 14-1 Flled: 12/18/18 Pag€; 8 Of 9 PAGEID #I 278

protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until
such time as the Court may rule on a specific document or issue.

13. Persons Bound. This Order shall take effect when entered and shall be binding upon all
counsel and their law firms, the parties, and persons made subject to this Order by its

terms

So ordered

 

Case: 1:18-c\/-00412-SJD-KLL Doc #: 14-1 Filed: 12/18/18 Page: 9 of 9 PAGE|D #: 279

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Agreed Protective Order
dated in the above-captioned action and attached hereto, understands the terms
thereof, and agrees to be bound by its tenns. The undersigned submits to the jurisdiction of the
United States District Court for the Southern District of Ohio in matters relating to the Agreed
Protective Order and understands that the terms of the Agreed Protective Order obligate him/her
to use documents designated CONFIDENTIAL in accordance with the Order solely for the
purposes of the above-captioned action, and not to disclose any such documents or information
derived directly therefrom to any other person, firm or concern The undersigned acknowledges

that violation of the Agreed Protective Order may result in penalties for contempt of court.

Nanie:

 

Job Title:

 

Employer:

 

Business Address

 

Date: Signature:

 

